Case 1:18-cv-01761-MSK-NYW Document 161 Filed 08/20/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


   Civil Action No. 18-cv-01761-MSK

   TIFFANY GRAYS,

         Plaintiff,

   v.

   AUTO MART USA, LLC,
   JORGE PACHECO,
   AUTO MART USA2,
   DANIEL RAMIREZ,
   DONNIE MCELROY,
   MARCO SANDOVAL,
   AUTO MART, and
   JAY BARBAR,

         Defendants.



                                     FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Opinion and Order Denying Motion to Lift Stay, Entering

   Summary Judgment, and Closing Case of Senior Judge Marcia S. Krieger entered on

   August 20, 2021 [ECF No. 160] it is

         ORDERED that the plaintiff’s Motion to Lift Stay [ECF No. 153] and Motion to

   Strike [ECF No. 157] are DENIED. It is

         FURTHER ORDERED that judgment is entered in favor of all Defendants on all

   claims not encompassed by the arbitration. It is
Case 1:18-cv-01761-MSK-NYW Document 161 Filed 08/20/21 USDC Colorado Page 2 of 2




         FURTHER ORDERED that this case is closed.




         Dated at Denver, Colorado this 20th day of August, 2021.

                                               FOR THE COURT:
                                               JEFFREY P. COLWELL, CLERK




                                            By: s/ J. Dynes
                                                    J. Dynes
                                                    Deputy Clerk
